Date: June 29, 2021

To: Fernando Galindo, Clerk of Court

UNITED STATES DISTRICT COURT
Newport News Division

2400 West Avenue

Newport News, VA 23607

Re: Motions and Notices filing
Dear Mr. Galindo,

As Trustee of the expressed trust CARL LINWOOD BURDEN, LLC. ©®™d/b/a CARL BURDEN Estate
trust, The Trustee files the following Notices and Motions:

1. 3 Motion For Removal of Counsel
2. Motion for Judicial Recusal/Disqualification
3. Motion for Continuance

Please accept, stamp, file and place them upon the public records . | have enclosed extra copies
of each document above and ask that you stamp them “filed” and return to me for my records.

TAKE NOTICE THAT, have received prior Notices to Clerk of the filing of document received and
the penalties thereof. If you once again refuse to file my documents this would be other count
violation charge that | can file for such.

Thank you for your assistance in this matter, should you have any questions or need
anything further, please let me know.

Sincerely
Without Prejudice UCC 1-308

By: wef EELL-E eo ©em

Karl — Burden: EL Bey, Beneficiary, 1* lien holder, and Trustee
For the Expressed trust CARL LINWOOD BURDEN, LLC. ©®™
d/b/a CARL BURDEN©®™
Am kb wWNP

~

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

Karl-burden: el bey
c/o 804 Grimes Road
Hampton, Virginia
Sui Juris

Hatl—Defiwerek

UNITED STATE DISTRICT COURT
FOR THE EASTERN DICTRICT OF VIRGINIA
NEWPORT NEWS DIVISION
UNITED STATE S OF AMERICA § CASE #: 4:20-CR-00017
Plaintiff § NOTICE (3r)
Vs § TERMINATION OF SERVICES
CARL LINWOOD BURDEN § 3 MOTION FOR REMOVE COUNSEL
Defendant § MOTION FOR JUDICIAL
RECUSAL/DISQUALIFICATION
§ MOTION FOR CONTINUANCE

MOTION FOR REMOVAL OF COUNSEL
COMES NOW, karl-burden: el-bey (QOB) a living Soul, a man, Sui Juris; non-agent, non-
representative, one of the people and not the Trust known as CARL LINWOOD BURDEN d/b/a CARL L.
BURDEN.
As a courtesy and by “special Appearance” only without any waiver of rights, do hereby gives his third
NOTICE, to the court that the services provided by Laura Tayman, Esquire that was appointed and

accepted for Trust Defendant CARL LINWOOD BURDEN, d/b/a CARL L. BURDEN and the accused KARL

Page 1 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

BURDEN — EL BEY, the living nature man as the assistance for Counsel! for the defense are not required,
or accepted, as stated before in the first notice, for ineffective council, failure to protect civil and
constitutional rights, due process, and conflict of interest . She has been TERMINATED (third time) from
all services since October 13 2020. In support of this motion, petitioner submits the following
memorandum.

Procedural History

Defendant CARL L. BURDEN has been charged with a variety of charges whereas the trial date was set for
September 29", 2020. Mr. Rodolfo Cejas II was first appointed March 2020 and removed July 23 2020 upon this
court’s approval of his motion to withdraw for various reasons. Laura Tayman was appointed July 23rd, 2020 to
date and karl burden — el bey the Executor and trustee of the express trust has petition this court twice prior for
removal of Laura Tayman as stated in his first notice to the court. During this time, there were many concerns
expressed about rights and Due process violations and having a fair trial, to include the loss of trust and confidence

in Mrs. Tayman abilities to assist in the best defense in this matter.

Factual Background
Since being appointed council, Mrs. Tayman has somewhat conferred with me, via telephone,
and a few office visits but mostly by email in which mine may have been hacked. It’s been
difficult to get the proper assistance of counsel for a best defense in preparation for trial and
obtain a fair trial.

Petitioner had/has lost confidence and trust in her abilities to give proper assistance in this
matter and to show her protection of his rights secured. Petitioner noticing since her
appointment, that requested information and evidence, or other things asked for that would
aid in this matter were not done 95 percent of the time and the assistance or act to protect his
rights were/are not there.. When she has been told or ordered by the court to do anything
she have done so 100 precent of the time, even if it needed to be seen, approved, authorized or

Page 2 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

permission to act on his behalf by me, it was not done. where | believe this to be a conflict of
interest to work on both sides at the same time (Defender and Prosecutor in the same case) in
this process. Emails have been sent prior to her expressing these concerns and other, but the
results are little to no action to correct them. Since about March 2021, several affidavits and
notices have been sent to this court and Mrs. Tayman, which have not been rebutted and or
properly acted upon by her or this court, but to file them in a separate file. Mrs. Tayman has
sent and received information in 2020/2021 and discussions with her occurred about changes ,
but she ignored them and just wanted the agreement to be accepted in the contract/s as stated
even if they were not proper. She was asked to assist with obtaining counteroffers, but she
refused. She was told that the alleged STATEMENT OF FACTS presented, were false and to
agree and signing would be committing perjury and | refused to do such as it was suggested.
She was told that ! did not agree to the any amounts and claims made in the claims, because
they were not true after reviewing some of the information that was sent to me. She was fired
and removed October 6", 2020 from the case with my having no dealings with her and
removed again on May 5", 2021 for ineffective counsel and violations of my rights along with
other violations, but this court has refused to honor and protect this right, causing more
damages in these proceedings. There as were other concerns address to her and the other
motions are based on no interactions. It is my beliefs that she can no longer be effectively
assisting defense as counsel to prepare a best defense, but only cause further damage to any
defense being prepared. Her two motions to withdraw as counsel strongly suggests the same,
as well as the acceptance by the attorney for the plaintiff in these proceeding and this court

should not ignore such and properly remove her as request in October 2020 and not appoint

Page 3 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

other counsel. There are no Constitutional laws, Federal Codes, Statures, or Treaties that
forces, makes, requires, or holds anyone to keep or retain any Counsel against their will or
beliefs, unless they are an award of the State, proven incompetent, or a juvenile.
LAW AND STATEMENTS

Petitioner has determined that his motion is appropriate for the counselor under Rule
1.16 of the Virginia Rules of Professional Conduct, and | have found no lawful reason for
Counsel to remain but for to hinder and obstruct. The Petitioner has explained to his Counsel
several times of the implications of his previous motions and understand procedures governing
the motion and any hearings thereon. There are three factors this Court must consider when
determining whether to grant Petitioner's motion to remove Counsel as well as the withdrawal
request as well,: 1) the timeliness of the motion; 2) the Court must engage in an adequate
inquiry into the Petitioner's complaint; and 3) whether the attorney - client conflict is so great
as to result in a total lack of communication and trust, preventing an adequate defense. See
United States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994). Petitioner also believes that
Constitutional rights must be consider in this decision.

Petitioner for defendant recognizes that this motion comes somewhat late in the trial
schedule. However, this matter has come shortly from the June 22", 2021 court date hearing
was discussed and the second motion for removal/withdrawal was denied again. However,
this matter has been set outside the speedy trial deadline due to the cases complexes and the
Petitioner has already waived the right to a speedy trial, in addition the Petitioner is likely to
request a continuance of the July 6", 2021 trial date to obtain his Counsel to research and

review the case to prepare for an effect defense and note that this is his first and only request

Page 4 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

to date for a continuance in this matter in order to properly prepare for his best defense.
Petitioner requests has been filed as soon as practicable after the meeting and Court date
which took place June 22", 2021 at which time the attorney - client relationship finally broke
down and Petitioner communicated and continue to communicate his wishes to terminate the
relationship by asking that the court grant such constitutionally and authorize request. Finally,
this matter has previously been continued on this court's motions and the plaintiff's attorney
requests, but there's been no previous requests of this nature whatsoever by the Petitioner
until this time. In the Mullen case previously cited, the court discussed the considerations
involved in ruling on motions such as withdrawals and remove contrasted the cases involving
defendants who attempt to manipulate or abuse the right to Counsel, stating as follows:

Most such cases involve a motion for substitutions made shortly before or during trial,
or both.... The government has not pointed us to any case where an Appellant court upheld a
trial court's denial of the defendant’s/Petitioners timely request for his or her first substitution
and or appointment of counsel Mullen, 32 F.3d at 897 — 898.

In its footnoted reference, the court cited examples of cases in which defendants or
Petitioners attempted to manipulate or abuse the right to council:

The cases cited by the governments are representatives of the typical case when
substitution of counsel is denied. E. G., Hanley, supra (defendant, who had already received
three continuances and four appointed lawyers, tried to force his fourth lawyer to quit one
week before trial); (defendant, who was on his third appointed lawyer and fourth overall,
discharged his fourth lawyer on the morning of trial; court held in defendant was not denied his

right to counsel by not having to proceed pro se), cert. denied, 510 U. S. 982, 114 S. Ct. 481,

Page 5 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

126 L. Ed.2d 432, (1993); United States versus Pina, 844 F.2d 1 (1% Cir. 1988) (on sixteenth day
of trial, pro se defendant sought an appointed lawyer, but he would not accept one from the
federal public defender’s office); United States V. Davis, 604 F.2d 474 (7th Cir. 1979) (on the
morning of trial, defendant, who had gone through one privately retaining lawyer and three
appointed lawyers, dismissed his lawyer and asked for the appointment of one particular
lawyer). Mullen, 32 F.3d at 897 - 898 n. 3.

Finally, this motion is not filed without prior due consideration. As a general matter, the
office of the Federal Public Defender nor the Petitioner like to file these sorts of motions.
Petitioner's rights to have a defense team who will work with him making every effort to assist
in his fair and equal trial in this case, it’s unfortunate that both efforts were not successful and
both parties agreed on this and that such motion/s had to be filed accordingly. Petitioner
respectfully request the courts exercises proper discretion and grant this motion
constitutionally, ordering the removal/withdrawal of counsel and the Office of Federal Public
Defender. There is no new request for appointing counsel from this Office based on previous
conversations, dealings, and letters. Counsel has been contacted the assistant United States
Attorney in prior motions and they have expressed no disagreement for the
removal/withdrawal of the Public Defender in this matter, and Petitioner requests that the
court exercise and grant his motion and order the withdrawal or removal of the Federal Public
Defender.

Respectfully Submitted, All Rights Reserved

By JL Bhuth - Cu -— tig

attorney once fired is fired. The matter is his hereby adjourned.

Page 6 of 12
wm & WN

7

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

c/o 804 Grimes Road
Hampton, Virginia
Sui Juris
[toud ~ Del oreA
UNITED STATE DISTRICT COURT
FOR THE EASTERN DICTRICT OF VIRGINIA
NEWPORT NEWS DIVISION
UNITED STATE S OF AMERICA § CASE #: 4:20-CR-00017
Plaintiff §
Vs §
CARL LINWOOD BURDEN § MOTION FOR RECUSAL/
Defendant § DISQUALIFICATION
§

MOTION FOR JUDICIAL RECUSAL/ DISQUALIFICATION

COMES NOW, karl-burden: el-bey (QOB) a living Soul, a man, Sui Juris; non-agent, non-
representative, one of the people and not the Trust CARL LINWOOD BURDEN d/b/a CARL L. BURDEN.
As a courtesy and by “special Appearance” only without any waiver of rights, do hereby makes this
MOTION, to the court, and moves to recuse/disqualify judge Robert John Novak from the above-entitled
matter under 28 USCS sec. 455, and Marshall v. Jerrico Inc., 446 US 238, 242, 100 S. Ct. 1610, 64 L. Ed.
2d 182 (1980).

The above is applicable to this court by application of Article VI of the United States of America

Constitution and Stone v. Powell, 428 US 465, 483 n. 35, 96 S. Ct. 3037, 49 L. Ed. 2d 1067 (1976).

Page 7 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

The above-mentioned Judge has in the past deliberately violated this Petitioner's personal
liberties and/or has wantonly refused to provide due process and equal protection to all litigants before
the court or has behaved in a manner inconsistent with his oath of office as an Article 3 court Judge and
that which is needed for full, fair, impartial hearings.

The United States Constitution secures and guarantees an unbiased judge who will always
provide Plaintiff/ Litigants with full protection of ALL RIGHTS.

Therefore, Petitioner respectfully demands said Judge recuse/disqualify himself in light of the
evidence stated herein, exhibits, and of the public records of the court dealing prior unethical and/or
illegal conduct which gives Petitioner a good reason to believe the above Judge cannot hear and/or
proceed in the above case in a fair and impartial manner and without being Prejudice, Bias, a Violator of
rights or Discriminator.

On and about July 23, 2020 Judge Novak, did show his prejudice in this court against Petitioner,
when he falsely accused him of being a problem to the court when he appointed Laura Tayman to the
case because he wants his rights and fair hearing protected, this shows Bias to non-lawyers and
attorneys. (violation of 1st,5t, 6", 9", and 13 Amendments)

On and about November th5, 20290 when Plaintiff appeared in this court after firing Counsel
Laura Tayman, Judge Novak showed Prejudice towards me when he insisted that Counsel was my best
option to stay on the case and not honoring my requirements to remove her and allow the violating my
rights and due process while damaging my case to get a fair trial is prejudice and or a conflict of interest
during this time she is working both sides of this court’s proceeding. He further showed his Prejudice to
all of Plaintiff's notices, motions, and filings in this court by not accepting, rebutting, answering, and or
having them properly filed in the public record of this case as he did for the other party whose

acceptance rate is 98 percent to Plaintiffs 5 percent.

Page 8 of 12
Exh b I+ iia [

Court cases supporting no license needed to practice law

_ Subject: Supreme Court cases supporting no license needed to practice law.
if you ever get attacked for practicing law without a license. _
Reference Court Cases:

* Picking v. Pennsylvania R. Co. 151 Fed. 2nd 240; Pucket v. Cox 456 2nd 233. Pro se pleadings are
to be considered without regard to technicality; pro se litigants pleadings are not to be held to the
same high standards of perfection as lawyers. .

1. Platsky v. C.I.A. 953 F.2d. 25. Additionally, pro se litigants are to be given reasonable opportunity to
remedy the defects in their pleadings. Reynoldson v. Shillinger 907F .2d 124, 126 (10th Cir. 1990);
See also Jaxon v. Circle K. Corp. 773 F.2d 1138, 1140 (10th Cir. 1985) (1)

2. Haines v. Kemer (92 S.Ct. 594). The respondent in this action is a nonlawyer and is moving
forward in Propria persona.

3. NAACP v. Button (371 U.S. 415); United Mineworkers of America v. Gibbs (383 U.S. 715); and
Johnson v, Avery 89 S. Ct. 747 (1969). Members of groups who are competent nonlawyers can assist
other members of the group achieve the goals of the group in court without being charged with
“Unauthorized practice of law.”

4. Brotherhood of Trainmen v. Virginia ex rel. Virginia State Bar (377 U.S. 1); Gideon v. Wainwright
372 U.S. 335; Argersinger v. Hamlin, Sheriff 407 U.S. 425. Litigants may be assisted by unlicensed
layman during judicial proceedings.

5. Howlett v. Rose, 496 U.S. 356 (1990) Federal Law and Supreme Court Cases apply to State Court
Cases ; o

6. Federal Rules Civil Proc., Rute 17, 28 U.S.C.A. "Next Friend” A next friend is a person who
represents someone who is unable to tend to his or her own interest...

7. Oklahoma Court Rules and Procedures, Title 12, sec. 2017 (C) "If an infant or incompetent person
does not have a duly appointed representative he may sue by his next friend or by a guardian ad
litem."

8. Mandonado-Denis v. Castillo-Rodriguez, 23 F.3d 576 (1st Cir. 1994) Inadequate training of
subordinates may be basis for 1983 claim.

9. Warnock v. Pecos County, Tex., 88 F3d 341 (Sth Cir. 1996) Eleventh Amendment does not protect
State officials from claims for prospective relief when it is alleged that state officials acted in violation
of federal law. .

10. Title 42 U.S.C. Sec. 1983, Wood v. Breier, 54 F.R.D. 7, 10-11 (E.D. Wis. 4972). Frankenhauser Vv.
Rizzo, 59 F.R.D.-339 (E.D. Pa. 1973). "Each citizen acts as a private attorney general who ‘takes on’
the mantel of sovereign’,”

11. Oklahoma is a "Right to Work” State! Bill SJR1! Its OK to practice God's law with out a license,
Luke 11:52, God's Law was here first! "There is a higher loyalty than loyalty to this country, loyalty to
God" U.S. v. Seeger, 380 U.S. 163, 172, 85 S. Ct. 850, 13 L. Ed. 2d 733 (1965)

12. "The practice of law can not.be licensed by any state/State. Schware v. Board of Examiners,
United States Reports 353 U.S. pgs. 238, 239. In Sims v. Aherns, 271 S.W. 720 (1925) "The practice
of law is an occupation of common right.” A bar card is not a license, its a dues card and/or
membership card. A bar association is that what it is, a club, A association is not license, it has a
certificate though the State, the two are not the same....

 
10

11

12

13

14

15

16

17

18

a9

20

21

22

23

24

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

Though out these proceedings judge Novak violated numerous and various Plaintiff's rights
which may lead to criminal charges

Judge Novak showed his Bias and prejudice towards Plaintiff and non-attorneys, when he stated
that the only persons that could represent Plaintiff before this Article Ill court were a licensed attorney
or lawyer who was a member of the Bar can be a counsel in this court. See Exhibits 1(Court cases)

Judge Novak, violated his Oath of Office (Article VI violation), which he is bound thereby and the
rights of the people, when he violated and let others violate Plaintiffs Constitutional rights.

On and about June 22", 2021 Judge Novak showed his personal Bias, prejudice, and
discrimination against this Plaintiff, when he made false claims against Plaintiff's 1* Amendments
Religious sovereignty beliefs, practice, and liberty for him claiming and enjoying such thereof, which is a
violation of the Article IV Section 2 & Section 4, Article VI para. 2 (Supremacy Clause), and 1*
Amendment.

The combine actions of Judge Novak, Counsel for defendant, and the United State are
prejudiced decisions against Plaintiff in this matter Judge Novak’s accepting, granting, and placing both
the attorneys and his restrictions on Plaintiffs rights (violations of Article IV section 2, Article VI, 1*
Amendment, 5" Amendment, 6" Amendment, 9" Amendment, 10° Amendment, and 14'° Amendment)
causing hardship, unfairness, and prejudice upon this process, (Plaintiff told by Judge Novak that he
could not speak in court during June 22"°) and all have committed FRAUD UPON THE COURT though
their acts or lack thereof.

The violations of Challenged Jurisdiction in prejudicial to Plaintiff's case and due process, and
Fair trial and staying on this case and proceedings are a Deprivation of Right of Due Process against me.
Respectfully Submitted

All Rights Reserved

 

Page 9 of 12
te

NM

aN AM Sw

10
11
12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

Karl-burden: el bey
c/o 804 Grimes Road
Hampton, Virginia
Sui Juris

Murh~ Rofry erect

UNITED STATE DISTRICT COURT
FOR THE EASTERN DICTRICT OF VIRGINIA
NEWPORT NEWS DIVISION

UNITED STATE S OF AMERICA § CASE #: 4:20-CR-00017

Plaintiff §
Vs § MOTION FOR CONTINUANCE

CARL LINWOOD BURDEN §
Defendant §
§

MOTION FOR CONTINUANCE
COMES NOW, karl-burden: el-bey (QOB) a living Soul, a man, Sui Juris; non-agent, non-
representative, one of the people and not the Trust known as CARL LINWOOD BURDEN d/b/a CARL L.
BURDEN.
As a courtesy and by “special Appearance” only without any waiver of rights, do hereby gives his

first motion to the court for a continuance in this matter to obtain proper Counsel of a team for research

Page 10 of 12
10

11

12

13

14

15

16

17

18

19

20

rig!

22

23

24

25

26

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

and proper preparations of his best defense and to protect all rights, due process, and to obtain a fair
trial while havening equal protection of the laws as required by the Constitution of the United States of
America.

Refusal of this motion shall have grave consequences and denial of Constitutional rights to a fair
trial, equal protection of the laws, due process, and other violations, making it impossible for such fair
trial and will show more prejudicial acts and bias towards the Petitioner, whereas Judge Novak have
given the other party all the time needed in these proceedings and haven’t granted any of such for the

Plaintiff's.

(Print it name) Kav l Buselen “(Ze Bey

Principal, by Special Appearance, proceeding SUIJURIS. UCC 1-308

without prejudice, and without recourse, All rights reserved.

—

“Mr LH Zs, Dated this day Keon 2Y , 20 ZZ)

Autographed by: karl-burden: of the El Bey family

Notice to Agent is Notice to Principle, Notice to Principle is Notice to Agent

Page 11 of 12
> WwW

oo

10

11

12

13

14

15

16

LF

18
19
20
21
22
23
24

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

CERTIFICATION OF SERVICE
| karl-burden: el bey certifies that on / Sahy Zs2]_, a copy of the following

document(s) was {served/Mailed} filed as follows:
Br Moti For Meanwddel o€ Course/
mete Fav dudicial Reeusal/ Diseaaly Ccat10-
Motion For Conti wouce

1. Jormawile An dbo Clexl at Coart = Havil-DVelywer wre
2. Pajnk LK Noval S Kens Caluc Cle of Gat ~ Haul -De/Werc.
3 GC, Cac huvy Terwill yer! Raz ane KA Muilect

4, ie es r. Ling DL an ~ Had ~ Del) HOH

Via by: certified U.S. mail, return receipt requested

# NA

ALL Rights Reseruet
Ae ZAZA

by: karl-burden: el bey -Sui Juris yf

Page 12 of 12
AM WNP

~

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

Karl-burden: el bey
c/o 804 Grimes Road
Hampton, Virginia
Sui Juris

Hanxd~ Ve} Wey-ek_

UNITED STATE DISTRICT COURT
FOR THE EASTERN DICTRICT OF VIRGINIA
NEWPORT NEWS DIVISION
UNITED STATE S OF AMERICA § CASE #: 4:20-CR-00017
Plaintiff § NOTICE (3r®)
Vs § TERMINATION OF SERVICES
CARL LINWOOD BURDEN § 34 MOTION FOR REMOVE COUNSEL
Defendant § MOTION FOR JUDICIAL
RECUSAL/DISQUALIFICATION
§ MOTION FOR CONTINUANCE

MOTION FOR REMOVAL OF COUNSEL
COMES NOW, karl-burden: el-bey (QOB) a living Soul, a man, Sui Juris; non-agent, non-
representative, one of the people and not the Trust known as CARL LINWOOD BURDEN d/b/a CARL L.
BURDEN.
As a courtesy and by “special Appearance” only without any waiver of rights, do hereby gives his third
NOTICE, to the court that the services provided by Laura Tayman, Esquire that was appointed and

accepted for Trust Defendant CARL LINWOOD BURDEN, d/b/a CARL L. BURDEN and the accused KARL

Page 1 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

BURDEN — EL BEY, the living nature man as the assistance for Counsel for the defense are not required,
or accepted, as stated before in the first notice, for ineffective council, failure to protect civil and
constitutional rights, due process, and conflict of interest . She has been TERMINATED (third time) from
all services since October 13“ 2020. In support of this motion, petitioner submits the following
memorandum.

Procedural History

Defendant CARL L. BURDEN has been charged with a variety of charges whereas the trial date was set for
September 29", 2020. Mr. Rodolfo Cejas 11 was first appointed March 2020 and removed July 23" 2020 upon this
court’s approval of his motion to withdraw for various reasons. Laura Tayman was appointed July 23rd, 2020 to
date and karl burden — el bey the Executor and trustee of the express trust has petition this court twice prior for
removal of Laura Tayman as stated in his first notice to the court. During this time, there were many concerns
expressed about rights and Due process violations and having a fair trial, to include the loss of trust and confidence

in Mrs. Tayman abilities to assist in the best defense in this matter.

Factual Background
Since being appointed council, Mrs. Tayman has somewhat conferred with me, via telephone,
and a few office visits but mostly by email in which mine may have been hacked. It’s been
difficult to get the proper assistance of counsel for a best defense in preparation for trial and
obtain a fair trial.

Petitioner had/has lost confidence and trust in her abilities to give proper assistance in this
matter and to show her protection of his rights secured. Petitioner noticing since her
appointment, that requested information and evidence, or other things asked for that would
aid in this matter were not done 95 percent of the time and the assistance or act to protect his
rights were/are not there... When she has been told or ordered by the court to do anything
she have done so 100 precent of the time, even if it needed to be seen, approved, authorized or

Page 2 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

permission to act on his behalf by me, it was not done. where | believe this to be a conflict of
interest to work on both sides at the same time (Defender and Prosecutor in the same case) in
this process. Emails have been sent prior to her expressing these concerns and other, but the
results are little to no action to correct them. Since about March 2021, several affidavits and
notices have been sent to this court and Mrs. Tayman, which have not been rebutted and or
properly acted upon by her or this court, but to file them in a separate file. Mrs. Tayman has
sent and received information in 2020/2021 and discussions with her occurred about changes ,
but she ignored them and just wanted the agreement to be accepted in the contract/s as stated
even if they were not proper. She was asked to assist with obtaining counteroffers, but she
refused. She was told that the alleged STATEMENT OF FACTS presented, were false and to
agree and signing would be committing perjury and | refused to do such as it was suggested.
She was told that | did not agree to the any amounts and claims made in the claims, because
they were not true after reviewing some of the information that was sent to me. She was fired
and removed October 6", 2020 from the case with my having no dealings with her and
removed again on May 5", 2021 for ineffective counsel and violations of my rights along with
other violations, but this court has refused to honor and protect this right, causing more
damages in these proceedings. There as were other concerns address to her and the other
motions are based on no interactions. {t is my beliefs that she can no longer be effectively
assisting defense as counsel to prepare a best defense, but only cause further damage to any
defense being prepared. Her two motions to withdraw as counsel strongly suggests the same,
as well as the acceptance by the attorney for the plaintiff in these proceeding and this court

should not ignore such and properly remove her as request in October 2020 and not appoint

Page 3 of 12
cy

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

other counsel. There are no Constitutional laws, Federal Codes, Statures, or Treaties that
forces, makes, requires, or holds anyone to keep or retain any Counsel against their will or
beliefs, unless they are an award of the State, proven incompetent, or a juvenile.
LAW AND STATEMENTS

Petitioner has determined that his motion is appropriate for the counselor under Rule
1.16 of the Virginia Rules of Professional Conduct, and | have found no lawful reason for
Counsel to remain but for to hinder and obstruct. The Petitioner has explained to his Counsel
several times of the implications of his previous motions and understand procedures governing
the motion and any hearings thereon. There are three factors this Court must consider when
determining whether to grant Petitioner's motion to remove Counsel as well as the withdrawal
request as well,: 1) the timeliness of the motion; 2) the Court must engage in an adequate
inquiry into the Petitioner’s complaint; and 3) whether the attorney - client conflict is so great
as to result in a total lack of communication and trust, preventing an adequate defense. See
United States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994). Petitioner also believes that
Constitutional rights must be consider in this decision.

Petitioner for defendant recognizes that this motion comes somewhat late in the trial
schedule. However, this matter has come shortly from the June 22", 2021 court date hearing
was discussed and the second motion for removal/withdrawal was denied again. However,
this matter has been set outside the speedy trial deadline due to the cases complexes and the
Petitioner has already waived the right to a speedy trial, in addition the Petitioner is likely to
request a continuance of the July 6"", 2021 trial date to obtain his Counsel to research and

review the case to prepare for an effect defense and note that this is his first and only request

Page 4 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

iy

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

to date for a continuance in this matter in order to properly prepare for his best defense.
Petitioner requests has been filed as soon as practicable after the meeting and Court date
which took place June 22"4, 2021 at which time the attorney - client relationship finally broke
down and Petitioner communicated and continue to communicate his wishes to terminate the
relationship by asking that the court grant such constitutionally and authorize request. Finally,
this matter has previously been continued on this court's motions and the plaintiff's attorney
requests, but there's been no previous requests of this nature whatsoever by the Petitioner
until this time. In the Mullen case previously cited, the court discussed the considerations
involved in ruling on motions such as withdrawals and remove contrasted the cases involving
defendants who attempt to manipulate or abuse the right to Counsel, stating as follows:

Most such cases involve a motion for substitutions made shortly before or during trial,
or both.... The government has not pointed us to any case where an Appellant court upheld a
trial court's denial of the defendant’s/Petitioners timely request for his or her first substitution
and or appointment of counsel Mullen, 32 F.3d at 897 — 898.

In its footnoted reference, the court cited examples of cases in which defendants or
Petitioners attempted to manipulate or abuse the right to council:

The cases cited by the governments are representatives of the typical case when
substitution of counsel is denied. E. G., Hanley, supra (defendant, who had already received
three continuances and four appointed lawyers, tried to force his fourth lawyer to quit one
week before trial); (defendant, who was on his third appointed lawyer and fourth overall,
discharged his fourth lawyer on the morning of trial; court held in defendant was not denied his

right to counsel by not having to proceed pro se), cert. denied, 510 U. S. 982, 114 S. Ct. 481,

Page 5 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

126 L. Ed.2d 432, (1993); United States versus Pina, 844 F.2d 1 (1% Cir. 1988) (on sixteenth day
of trial, pro se defendant sought an appointed lawyer, but he would not accept one from the
federal public defender’s office); United States V. Davis, 604 F.2d 474 (7th Cir. 1979) (on the
morning of trial, defendant, who had gone through one privately retaining lawyer and three
appointed lawyers, dismissed his lawyer and asked for the appointment of one particular
lawyer). Mullen, 32 F.3d at 897 - 898 n. 3.

Finally, this motion is not filed without prior due consideration. As a general matter, the
office of the Federal Public Defender nor the Petitioner like to file these sorts of motions.
Petitioner’s rights to have a defense team who will work with him making every effort to assist
in his fair and equal trial in this case, it’s unfortunate that both efforts were not successful and
both parties agreed on this and that such motion/s had to be filed accordingly. Petitioner
respectfully request the courts exercises proper discretion and grant this motion
constitutionally, ordering the removal/withdrawal of counsel and the Office of Federal Public
Defender. There is no new request for appointing counsel from this Office based on previous
conversations, dealings, and letters. Counsel has been contacted the assistant United States
Attorney in prior motions and they have expressed no disagreement for the
removal/withdrawal of the Public Defender in this matter, and Petitioner requests that the
court exercise and grant his motion and order the withdrawal or removal of the Federal Public
Defender.

Respectfully Submitted, All Rights Reserved

By at Aud ep fe

attorney once fired is fired. The matter is his hereby adjourned.

Page 6 of 12
Wk WN

n

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

c/o 804 Grimes Road
Hampton, Virginia
Sui Juris

Hawk - Ded enc

UNITED STATE DISTRICT COURT
FOR THE EASTERN DICTRICT OF VIRGINIA
NEWPORT NEWS DIVISION

UNITED STATE S OF AMERICA § CASE #: 4:20-CR-00017
Plaintiff §
Vs §

CARL LINWOOD BURDEN § MOTION FOR RECUSAL/
Defendant § DISQUALIFICATION

§

MOTION FOR JUDICIAL RECUSAL/ DISQUALIFICATION

COMES NOW, karl-burden: el-bey (QOB) a living Soul, a man, Sui Juris; non-agent, non-
representative, one of the people and not the Trust CARL LINWOOD BURDEN d/b/a CARL L. BURDEN.
As a courtesy and by “special Appearance” only without any waiver of rights, do hereby makes this
MOTION, to the court, and moves to recuse/disqualify judge Robert John Novak from the above-entitled
matter under 28 USCS sec. 455, and Marshall v. Jerrico Inc., 446 US 238, 242, 100 S. Ct. 1610, 64 L. Ed.
2d 182 (1980).

The above is applicable to this court by application of Article VI of the United States of America

Constitution and Stone v. Powell, 428 US 465, 483 n. 35, 96 S. Ct. 3037, 49 L. Ed. 2d 1067 (1976).

Page 7 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

The above-mentioned Judge has in the past deliberately violated this Petitioner's personal
liberties and/or has wantonly refused to provide due process and equal protection to all litigants before
the court or has behaved in a manner inconsistent with his oath of office as an Article 3 court Judge and
that which is needed for full, fair, impartial hearings.

The United States Constitution secures and guarantees an unbiased judge who will always
provide Plaintiff/ Litigants with full protection of ALL RIGHTS.

Therefore, Petitioner respectfully demands said Judge recuse/disqualify himself in light of the
evidence stated herein, exhibits, and of the public records of the court dealing prior unethical and/or
illegal conduct which gives Petitioner a good reason to believe the above Judge cannot hear and/or
proceed in the above case in a fair and impartial manner and without being Prejudice, Bias, a Violator of
rights or Discriminator.

On and about July 23, 2020 Judge Novak, did show his prejudice in this court against Petitioner,
when he falsely accused him of being a problem to the court when he appointed Laura Tayman to the
case because he wants his rights and fair hearing protected, this shows Bias to non-lawyers and
attorneys. (violation of 1st,5t, 6", 9", and 13" Amendments)

On and about November th5, 20280 when Plaintiff appeared in this court after firing Counsel
Laura Tayman, Judge Novak showed Prejudice towards me when he insisted that Counsel was my best
option to stay on the case and not honoring my requirements to remove her and allow the violating my
rights and due process while damaging my case to get a fair trial is prejudice and or a conflict of interest
during this time she is working both sides of this court’s proceeding. He further showed his Prejudice to
all of Plaintiff's notices, motions, and filings in this court by not accepting, rebutting, answering, and or
having them properly filed in the public record of this case as he did for the other party whose

acceptance rate is 98 percent to Plaintiffs 5 percent.

Page 8 of 12
Exhibit £1

Court cases supporting no license needed to practice law

_ Subject: Supreme Court cases supporting no license needed to practice law.
If you ever get attacked for practicing law without a license.

Reference Court Cases:

* Picking v. Pennsylvania R. Co. 151 Fed. 2nd 240; Pucket v. Cox 456 2nd 233. Pro se pleadings are
to be considered without regard to technicality; pro se litigants pleadings are not to be held to the
same high standards of perfection as lawyers.

1, Platsky v. C.LA. 953 F.2d. 25. Additionally, pro se litigants are to be given reasonable opportunity to
remedy the defects in their pleadings. Reynoldson v. Shillinger 907F .2d 124, 126 (10th Cir. 1990);
See also Jaxon v. Circle K. Corp. 773 F.2d 1138, 1140 (10th Cir. 1985) (1)

2. Haines v. Kerner (92 S.Ct. 594). The respondent in this action is a nonlawyer and is moving
forward in Propria persona.

3. NAACP v. Button (371 U.S. 415); United Mineworkers of America v. Gibbs (383 U.S. 715); and
Johnson v. Avery 89 S. Ct. 747 (1869). Members of groups who are competent nonlawyers can assist
other members of the group achieve the goals of the group in court without being charged with
“Unauthorized practice of law."

4. Brotherhood of Trainmen v. Virginia ex rel. Virginia State Bar (377 U.S. 1); Gideon v. Wainwright
372 U.S. 335; Argersinger v. Hamlin, Sheriff 407 U.S. 425. Litigants may be assisted by unlicensed
layman during judicial proceedings.

5. Howlett v. Rose, 496 U.S. 356 (1990) Federal Law and Supreme Court Cases apply to State Court
Cases

6. Federal Rules Civil Proc., Rule 17, 28 U.S.C.A. "Next Friend” A next friend is a person who
represents someone who is unable to tend to his or her own interest...

7. Oklahoma Court Rules and Procedures, Title 12, sec. 2017 (C) "If an infant or incompetent person
does not have a duly appointed representative he may sue by his next friend or by a guardian ad
litem.”

8. Mandonado-Denis v. Castillo-Rodriguez, 23 F.3d 576 (1st Cir. 1994) inadequate training of
subordinates may be basis for 1983 claim.

9. Wamock v. Pecos County, Tex., 88 F3d 341 (5th Cir. 1996) Eleventh Amendment does not protect
State officials from claims for prospective relief when it is alleged that state officials acted in violation
of federal law.

10. Title 42 U.S.C. Sec. 1983, Wood v. Breier, 54 F.R.D. 7, 10-11 (E.D. Wis. 1972). Frankenhauser A
Rizzo, 59 F.R.D. 339 (E.D. Pa. 1973). “Each citizen acts as a private attomey general who ‘takes on
the mantel of sovereign’,”

11. Oklahoma is a “Right to Work" Statel Bill SJR1! lts OK to practice God's law with out a license,
Luke 11:52, God's Law was here first! "There is a higher loyalty than loyalty to this country, loyalty to
God" U.S. v. Seeger, 380 U.S. 163, 172, 85 S. Ct. 850, 13 L. Ed. 2d 733 (1965)

12. "The practice of law can not.be licensed by any state/State. Schware v. Board of Examiners,
United ‘States Reports 353 U.S. pgs. 238, 239. In Sims v. Ahems, 271 S.W. 720 (1925) “The practice
of law is an occupation of common right.” A bar card is not a license, its a dues card and/or
membership card. A bar association is that what it is, a club, A association is not license, it has a
certificate though the State, the two are not the same....

 
10

11

12

13

14

15

16

Ad,

18

19

20

21

22

23

24

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

Though out these proceedings judge Novak violated numerous and various Plaintiff's rights
which may lead to criminal charges

Judge Novak showed his Bias and prejudice towards Plaintiff and non-attorneys, when he stated
that the only persons that could represent Plaintiff before this Article Ill court were a licensed attorney
or lawyer who was a member of the Bar can be a counsel in this court. See Exhibits 1(Court cases)

Judge Novak, violated his Oath of Office (Article VI violation), which he is bound thereby and the
rights of the people, when he violated and let others violate Plaintiffs Constitutional rights.

On and about June 22, 2021 Judge Novak showed his personal Bias, prejudice, and
discrimination against this Plaintiff, when he made false claims against Plaintiff's 1* Amendments
Religious sovereignty beliefs, practice, and liberty for him claiming and enjoying such thereof, which is a
violation of the Article lV Section 2 & Section 4, Article VI para. 2 (Supremacy Clause), and 1*
Amendment.

The combine actions of Judge Novak, Counsel for defendant, and the United State are
prejudiced decisions against Plaintiff in this matter Judge Novak’s accepting, granting, and placing both
the attorneys and his restrictions on Plaintiffs rights (violations of Article IV section 2, Article VI, 1*
Amendment, 5" Amendment, 6 Amendment, 9" Amendment, 10" Amendment, and 14° Amendment)
causing hardship, unfairness, and prejudice upon this process, (Plaintiff told by Judge Novak that he
could not speak in court during June 22") and all have committed FRAUD UPON THE COURT though
their acts or lack thereof.

The violations of Challenged Jurisdiction in prejudicial to Plaintiff's case and due process, and
Fair trial and staying on this case and proceedings are a Deprivation of Right of Due Process against me.
Respectfully Submitted

All Rights Reserved

By: ut AMM LAL

Page 9 of 12
ho

ON Ao WwW

10
11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

Karl-burden: el bey
c/o 804 Grimes Road
Hampton, Virginia
Sui Juris

Howd- Deliy ere

UNITED STATE DISTRICT COURT
FOR THE EASTERN DICTRICT OF VIRGINIA
NEWPORT NEWS DIVISION

UNITED STATE S OF AMERICA § CASE #: 4:20-CR-00017

Plaintiff §
Vs § MOTION FOR CONTINUANCE

CARL LINWOOD BURDEN §
Defendant §
§

MOTION FOR CONTINUANCE
COMES NOW, karl-burden: el-bey (QOB) a living Soul, a man, Sui Juris; non-agent, non-
representative, one of the people and not the Trust known as CARL LINWOOD BURDEN d/b/a CARL L.
BURDEN.
As a courtesy and by “special Appearance” only without any waiver of rights, do hereby gives his

first motion to the court for a continuance in this matter to obtain proper Counsel of a team for research

Page 10 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

and proper preparations of his best defense and to protect all rights, due process, and to obtain a fair
trial while havening equal protection of the laws as required by the Constitution of the United States of
America.

Refusal of this motion shall have grave consequences and denial of Constitutional rights to a fair
trial, equal protection of the laws, due process, and other violations, making it impossible for such fair
trial and will show more prejudicial acts and bias towards the Petitioner, whereas Judge Novak have
given the other party all the time needed in these proceedings and haven’t granted any of such for the

Plaintiff's.

Printtiname: Poort Prayclew -EL er

Principal, by Special Appearance, proceeding SUIJURIS. UCC 1-308
without prejudice, and without recourse, All rights reserved.
f, want
tewk Hath 7 eLAhy Dated this day-Apre Zq_, 20 2/

Autographed by: karl-burden: of the El Bey family

Notice to Agent is Notice to Principle, Notice to Principle is Notice to Agent

Page 11 of 12
& Wh

~

10

11

12

13

14

15

16

17

18
19
20
21
22
23
24

Case 3:40-CR-00017-DJN-DEM Document 977 Filed 06/29/2021

To: The Public, file on the Public Record
Jurisdiction of the Court: Commerce

CERTIFICATION OF SERVICE
| karl-burden: el bey certifies that on /aly 2021, a copy of the following
document(s) was {served/Maileg} filed as follows:
BU Motor Br Lomnal Of Counsel |
Mot er odkveve | Keeuse|/Dsgaal fication
moths PY Contin wane | / .
1. Dadrid Te Nware Fernondo Galindo -Gerl af Gart- Aud -Defyerel
2. Fes anc Calincdy Clesl 9€ Cart Hou Pel vofek
3. CG Zachary Zena yer! hasp Kareyh a Maled

4. base P Lelaur = Huu — Deh sre

Via by: certified U.S. mail, return receipt requested

it VA

All Aehts RescyoetA

Nk Gull ZB

by: karl-burden: el bey -Sui Juris

Page 12 of 12
